CAROL M. HANSEN, Chief Judge,
dissenting:
11 I dissent. The majority's holding is based on its determination inferences from the undisputed facts could support a decision that Claimant's act of "popping a wheelie" constituted horseplay. That rationale erroneously relies on causation. While there is clearly competent evidence to establish Claimant's "popping a wheelie" caused the accident which resulted in his injuries, enactment of the Workers' Compensation Act in 1915 eliminated an employee's culpability as a defense against an employer's liability. Darco Transportation v. Dulen, 1996 OK 50, 922 P.2d 591.
€ 2 That Claimant was "popping a wheelie" at the time of his accident merely goes to the question of how he was performing his assigned work task. The majority recognizes Claimant was driving the motorcycle at Employer's request on a direct route back to Employer's place of business. It is the act of driving the motorcycle, the assigned task, which is determinative here, not the act of "popping a wheelie." The majority ignores the precedence of Duilen.
T 3 In Dulen, the question was whether the horseplay defense would apply because there was controverted evidence the claimant was having sex with the co-driver of his tractor-trailer rig at the time it was hit by a train. The Dulen Court noted, even assuming the claimant was having sex while driving the rig:
. uncontroverted is the stubborn fact that Dulen, when injured, occupied his assigned work station, the driver's seat behind the steering wheel of Darco's truck. The record offers no proof that Dulen had deviated from or abandoned his master's mission (transporting goods to San Fran-ciseo).
T4 It is equally uncontroverted here that Claimant, when injured, was occupying his assigned work station, the seat of a motorcey-cle he would not have been riding if not for Employer's request. Further, as in Dulen, there is nothing to show Claimant had deviated from or abandoned Employer's mission, returning the motoreycle to Employer's place of business.
T5 Duien, at 596, notes that our jurisprudence "strongly militates" against withholding benefits for misconduct "that platnily falls short of workstation abandonment." (Emphasis in original). Contrary to assertions regarding causation, the more appropriate question to examine is whether "[C]laim-ant's conduct is to deemed horseplay-a complete departure from or abandonment of his employment." - Dulen, at 595. (Emphasis in original).
T6 The line of reasoning in Dulen is consistent with that of earlier holdings where horseplay has been asserted as a defense. Neither Employer nor the majority cites a decision, and I have been unable to find any, *167where horseplay has been successfully maintained to defend against an employer's liability for injuries sustained while an employee was actually performing an assigned task.
17 Review of cases where the horseplay defense has been allowed reveals the actions leading to injury were clearly disconnected from the performance of any duties of the employment.1 As the trial court properly held, here there is no competent evidence that Claimant's actions in riding the motorey-cle were disconnected from his assigned task of transporting it for the purpose of appraisal.
18 Applying the horseplay defense to the facts here is an unwarranted expansion of our established jurisprudence. The only Oklahoma case I have found with analogous facts is Dulen. There, even assuming the claimant was having sex while driving, the Supreme Court found the claimant had not abandoned his assigned work station and sustained the Workers' Compensation Court's award of benefits.
19 In my view, the trial court and the three judge panel dissent correctly found Claimant could not be denied benefits for contributory negligence. - The Workers' Compensation Act, at 85 O.S. Supp. 1999 §§ 11 & 12, unambiguously imposes liability on employers for work related disability "without regard to fault as a cause", and bars employers from pleading contributory negligence as a defense. Section 11 does provide for certain defenses, but Employer has failed to prove any here.
1 10 I would vacate the three judge panel's order on appeal and reinstate the trial court's order awarding benefits.

. Canida v. Technotherm Corp., 2000 OK 83, 16 P.3d 1127, (Claimant injured while walking past fellow employee with arm raised after history of should bumping); Terry Motor Co. v. Mixon, 1960 OK 79, 350 P.2d 953, (Claimant injured while wrestling with fellow employee); Thompson Building Co. v. Midgette, 1957 Ok 51, 308 P.2d 645, (Claimant injured in fight with fellow employee); Eagle-Picher Co. v. McGuire, 1957 OK 28, 307 P.2d 145, (Claimant injured when struck by a bucket thrown by fellow employee who Claimant had touched); Swift & Co. v. Forbus, 1949 OK 111, 201 Okla. 516, 207 P.2d 251, (Claimant injured in "prankish" scuffle with former employee); Eagle-Picher Mining and Smelting Co. v. Davison, 1942 OK 413, 192 Okla. 13, 132 P.2d 937, (Claimant injured by explosion of dynamite cap he was playing with for his own amusment); and Horn v. Broadway Garage, 1940 OK 81, 186 Oka. 535, 99 P.2d 150, (Claimant injured when struck in the eye by a paper clip he was going to shoot with a rubber band).